ORDER

PER CURIAM.
Defendant, Shonta Roper, appeals from the judgment entered on a jury verdict finding her guilty of voluntary manslaughter, in violation of section 565.023 RSMo (2000); armed criminal action, in violation of section 571.015 RSMo (2000); and escape from custody, in violation of section 575.200 RSMo (2000). The trial court sentenced her to fifteen years imprisonment on the voluntary manslaughter count and twelve years imprisonment on the armed criminal action count, to be served consecutively, and four years imprisonment on the escape count, to be served concurrently with the other sentences.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).